 TAYLOR-WINFIELD CORP.457Taylor-Winfield Corporation and United Steelworkersof America,Local Union8337, AFL-CIO-CLC.Case 8-CA-9195June 30, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn April 30, 1976, Administrative Law Judge Al-vin Lieberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDER1.Did respondent violate Section 8(a)(5) of the Act by,in bad faith,offering the United Steelworkers of America,LocalUnion8337,AFL-CIO-CLC (Union),a pensionplan having less value with respect to employee retirementincome than the pension plan then in effect?2.Did respondent and the Union bargain with eachother to an impasse?3.Assuming an affirmative answer to the foregoingquestion,did respondent violate Section 8(a)(5) of the Actby unilaterally changing its employees'terms and condi-tions of employment?Upon the entire record4upon my observation of thewitnesses and their demeanor while testifying,and havingtaken into account the briefs submitted by the GeneralCounsel and respondent5and the arguments made by theparties,6 I make the following:FINDINGSOF FACT 71.JURISDICTIONRespondent, an Ohio corporation, is engaged at Warren,Ohio, in the manufacture of welding equipment. Respon-dent annually ships goods valued at more than $50,000 tocustomers located outside the State of Ohio. Accordingly, Ifind that respondent is engaged in commerce within themeaning of the Act and that the assertion of jurisdictionover this matter by the National Labor Relations Board(Board) is warranted.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The hear-ing in this proceeding, with all parties represented, washeld before me in Warren, Ohio, on several days betweenNovember 18 and December 3, 1975, upon the GeneralCounsel's complaint I dated September 3, 1975,2 andrespondent's answer. In general, the issue litigated waswhether respondent violated Section 8(a)(5) of the Nation-al Labor Relations Act, as amended (Act) .3 More particu-larly, the questions for decision are as follows:iDuring the hearing the complaint was amended by substituting the fol-and continuing thereafter, Respondent has offered to the Union a pensionbenefit plan having considerably less value with respect to employee retire-ment income than the pension benefit plan then applicable to the employeesin the collective bargaining unit described above in paragraph 6, and there-by refused to bargain collectively and is refusing to bargain collectively withthe representatives of its employees, and thereby did engage in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(5) of theAct '2The complaint was issued pursuant to a charge filed on May 23, 197511.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III. INTRODUCTIONBriefly, this case is concerned with events related to bar-gaining between respondent and the Union. Among thesewere respondent's claimed bad faith offer to the Union ofa pension plan stated in the complaint as being less valu-able respecting employee retirement income than the pen-sionplan then in effect,8 and respondent's unilateral3 In pertinent part Sec 8(a)(5) of the Act providesSec 8(a) It shall be an unfair labor practice for an employer-(5)¨¨to refuse to bargain collectively with the representatives of hisemployees,Issued simultaneously is a separate order correcting obvious errors inthe stenographic transcript of the trial in this proceeding included in thisorder are corrections sought by respondent in a motion to correct the re-cord [Order omitted from publication ]5Although represented by counsel, the charging party did not file a brief6Although all the arguments of the parties and the authorities cited bythem, whether made orally at the hearing or appearing in the briefs of theGeneral Counsel and respondent, may not be discussed in this Decisioneach has been carefully weighed and considered3Respondent's motion made at the conclusion of the hearing, upon whichI reserved decision, is disposed of in accordance with the findings and con-clusions set forth in this Decision8At the hearing this pension plan was frequently referred to as the "pre-sent pension plan" and it will be similarly referred to in this Decision225 NLRB No. 60 458DECISIONSOF NATIONALLABOR RELATIONS BOARDchanges in terms and conditions of employment.The fore-C. ThePresent Pension Plangoing,the General Counsel contends,constituted viola-tions of Section8(a)(5) of the Act.Respondent denies that the pension plan it offered theUnion had less value in terms of employee retirement in-come than the present plan. Admitting its unilateralchanges in its employees' terms and conditions of employ-ment, respondent argues that it was privileged in makingthe changes because an impasse had been reached in itsbargaining with the Union.IV. PRELIMINARY FINDINGS AND CONCLUSIONSI0A. The Union's CertificationIn July 1974, the Union filed a representation petition.On September 9, 1974, after prevailing at an election heldon its petition,the Union was certified as the bargainingagent of respondent's employees in a unit described in thecomplaint as consisting of "all office clerical and technicalemployees." 11B The Merit Review SystemBefore the Union filed its representation petition respon-dent maintained in effect a merit review system pursuantto which an employee progressed from the minimum to themaximum rateof pay for his position. While the systemwas in operation an employee's work was reviewed andevaluated each year on about his employment anniversarydate. If deemed warranted as a result of this review, theemployee received a merit increase in wages. In this man-ner the employee moved from the lowest rate to the toprate established for his job.Upon the filing of the Union's representation petitionrespondent stopped granting merit increases. However, themerit review system was not abandoned. As NicholasPernice,respondent'spersonnelmanager,testified con-cerning this, "the merit reviews were continued [up to thepoint . . . of actually making the merit increase effective]during the period when the system was not operating."Because of the suspension of the granting of merit in-creases the wages of respondent's employees were notraised between July 1974 and April 14, 1975,12 when, aswill be shown, they received a $50-a month increase.139Notwithstanding that the Union submitted no brief,itbecame apparentduring the hearing that its contentions concerning the issues in this case aresimilar to the General Counsel's Accordingly,the contentions of the Gener-al Counsel and the Union will bejointly referred to hereinafter as the Gen-eral Counsel's contentions10 The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to respondent's allegedunfair labor practices To the extent that the contentions of the parties relateto the findings and conclusions made herethey will betreated here, al-though they,as well as the findings and conclusions,may again be consid-ered in other contexts11All subsequent mention of"employees"in this Decision without fur-ther designation will have referenceto the employeesin this unit12All dates hereinafter mentioned without stating a year fall within 197513The wage increase granted by respondent on April 14 is alleged in thecomplaint as being one of the violative unilateral changes made by respon-dentAlso alleged in the complaint as a violative unilateral change isrespondent's reinstitution on the same day, as will appear below, of themerit review systemFor many years respondent's employees have been cov-ered by a voluntary contributorypension plan,the salientfeatures of which are as follows:1.Employees who desire to participate in the plan con-tribute 2 percent of the first $7,800 of their annual salaryand 4 percent of the excess.2.For each year of service a participating employee ac-crues as a retirement benefit 1 percent of the first $7,800 ofhis annual salary and 1.8 percent of the excess. Upon retir-ing the employee receives as his monthly retirement benefitthe sum of each year's accrual divided by 12.3.Vesting occurs at age 45 after 15 years of service.4.A participating employee may retire at age 65. If hecontinues to work beyond age 65, he accrues no additionalretirement benefits.5.A participating employee retiring because of disabili-tymust wait 12 months before receiving retirement bene-fits.D. TheBargaining 14Between November 6, 1974, and April 11, 1975, inclu-sive, respondent and the Union met for the purpose ofbargaining 18 times without arriving at a contract. Not-withstanding this, there is no contention by the GeneralCounsel, except with regard to pensions, that respondentbargained in bad faith. Even in thisareatheGeneralCounsel does not argue that respondent engaged in generalbad-faithbargaining.As he stated at the hearing,respondent's absence of good faith in its negotiations overpensions consisted only of offering "a pension system thatwould pay out less benefits than the existing pension sys-tem" 15The Union's chief negotiators were Vernon Boyer andThomas Clancy, representatives of the United Steelworkersof America (USW), the Union's parent body. Among theother negotiators for the Union were Leroy Conklin andPhillipGuerra, respectively its president and vice presi-dent. The principal negotiator for respondent was NicholasPernice, its personnel manager, who has had much experi-ence in negotiating collective-bargaining agreements, hav-ing been so engaged on behalf of respondent and otheremployers since about 1964.At the conclusion of each bargaining session, except thatof April 11, the parties either agreed upon the date of thenext meeting or agreed upon a definite method for fixingthat date.Although the parties met many times, not every meetingwas eventful. The critical meetings were those held on No-vember 6 and 26, 1974, January 30, March 12 and 25, andApril 1, 2, 8, and 11.14As noted, one of the issues in this case is whether, as contended byrespondent,its bargaining with the Union resulted in an impassefs In accordance with this argument the General Co—nscl,as set forthearlier, amended the complaint to allege that respondent violated Sec8(a)(5) of the Act by offering the Union "a pension benefit plan havingconsiderably less value with respect to employee retirement income than the[present] pensionplan " Whether this was in fact the case will be con-sidered later TAYLOR-WINFIELD CORP.459At the meeting of November 6, 1974, the first bargainingsession, the Union presented for respondent's review adraft of a proposed contract 16 which included a provision,section 2B, captioned "Local Working Condition," recit-ing in pertinent part, "Practices and/or customs, written ororal, which provide benefits that are in excess of or in addi-tion to the benefits established by this Agreement shall re-main in effect for the term of this Agreement." 17 TheUnion's draft contained no details as to rates of pay, nordid it contain a pension plan.The parties next met on November 26, 1974. By the closeof this meeting, as Boyer, a chief negotiator for the Union,testified, the Union and respondent were in agreement on"at least 85 percent of the contract language ... in allsections of the contract other than economics."On January 30 the Union presented its pension plan, theprincipal provisions of which follow:1.All employees would be covered on a noncontributo-ry basis.2.Retirement income would be computed in accor-dance with the formula set forth in the present plan, pro-vided that the pension to be received by any retiree wouldnot be less than an amount calculated on the basis of $12 amonth for each year of service. The Union's rationale forproposing these alternative benefit formulas was that thelonger service, higher salaried employees would fare betterunder the former than they would under the latter, whereasthe reverse would be true regarding lower salaried employ-ees with relatively short periods of service.3.Disability pensions on the basis of $12 a month foreach year of service would be payable after 5 months fromthe date of disablement, provided an employee had 10years of service.4.Employees would be eligible for early retirement after10 years of service.5.Vesting would occur after 10 years of service.6.Employees' contributions to the present plan wouldbe returned upon termination of employment with interestcomputed at a rate of 5 percent a year.7.Employees remaining at work beyond age 65 wouldcontinue to accrue retirement benefits.At the meeting of March 12 respondent made its firstproposal on wages and presented a counterproposal as topensions. Included in respondent's wage proposal was aprovision for a merit review system similar to that then ineffect. This was rejected by the Union.The pension plan offered by respondent at this meetingprovided, as the Union's did, that it would cover all em-ployees and that it would be noncontributory. It differedfrom the Union's proposal in several significant areas, in-cluding the pension benefit formula and the interest ratepayable on the return of employees' contributions to thepresent plan.Concerning the latter, respondent proposed that the in-terest rate be 3 percent a year, whereas the Union hadproposed 5 percent a year. Regarding the former, insteadof the alternative formulas sought by the Union respon-dent proposed as a substitute, a single formula which, un-like that contained in the present plan, would furnish re-tirement income to all retirees figured on the basis of $10 amonth for each year of service.)At the meeting of March 25 respondent presented itssecond wage offer. This, like its predecessor, also madeprovision for a merit review system. Unlike the former pro-posal, however, it contemplated an automatic progressionfrom the minimum to the midpoint of the rate range for theposition involved. Thereafter, wage increases were to be ona merit basis. As was the case with the first merit reviewsystem proposed by respondent, this, too, was rejected bythe Union.During the meeting held on April 1, respondent made itsthirdwage proposal. Because the Union had twice previ-ously rejected a merit review system no mention of such asystem appeared in this proposal. However, in the discus-sion attendant upon respondent's wage offer respondent'snegotiators again recommended a system for merit reviewand the Union once more voiced its rejection.On April 2 respondent presented its fourth wage propos-al to the Union 19 which, like its third, and for the samereason, contained no reference to a merit review system. Atthismeeting in addition to a discussion of wages there wasbargaining on pensions resulting in agreement on severalimportant points.Thus, the parties agreed that disability pensions be pay-able after 6 months from the date of disablement, providedthe employee concerned had 15 years of service; that theinterest rate on the return of employee contributions to thepresent plan be computed at the rate of 3 percent a year;that pensions vest after 10 years of service; that employeesremaining at work beyond age 65 would continue to accrueretirement benefits; and that early retirement could takeplace at age 55 after 15 years of service. The foregoingagreements resulted from compromises made during thecourse of give-and-take bargaining.There were also changes in position but not agreement,on other facets of the parties' pension proposals. Amongthese was the Union's suggestion that the present pensionplan be continued with modifications as to the contribu-tion formula, provided that the minimum pension to bepaid to any retiree be computed on the basis of $10 amonth for each year of service.20At the April 8 bargaining session there was discussion onthe Union's 2B proposal. Being unwilling to agree to theinclusive past practice provision in the form presented bythe Union on November 26, 1974,21 respondent requested,18As aptly stated in respondent's brief "this difference in pension benefitproposals would prove to be a steel wall for the parties " And, as will beseen, it was one of the principal issues, if not the principal issue, over whichbarpining ultimately foundered1Each of respondent's successive wage proposals brought thepartiescloser to agreement in this area of negotiations20 It will be remembered that the Union originally sought a noncontribu-tory pension plan calling for a minimum pension calculated at the rate of$12 a month for each year of service and that respondent countered with anoffer, on which it stood throughout the negotiations, of a plan, also noncon-tributory, but providing that the monthly income toall retireesbe calculated16G C Exh 9by multiplying the number of years of service by 1017There was much bargaining over this matter, which was referred to at21Although earlier set forth, the Union's 2B proposal is repeated here forthe hearing, and will at times be referred to in this Decision, as the 2B orready reference Captioned "Local Working Conditions," it provided, inso-past practice issueContinued 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDas it had done many times before without success, that theUnion list the specific practices to which it made reference.Itwas equallyunsuccessfulon this occasion. In this regard,at no time through the meeting of April II did the Unionfurnish respondent with such a listBy the end of the April 8 bargaining session the partieshad agreed upon virtually allitems,except those relating toeconomics, customarily found in collective-bargaining con-tracts. Thus, agreement had been reached on, among otherthings, union security, checkoff, grievance adjustment ma-chinery, hours of work and scheduling holidays, vacations,seniority, safety and health, and sick leave. The partieswere still apart on the 2B issue, wage rates, and pensions.The April 11 meeting was a long one, starting at 10 a.m.and ending at 7 p.m. Unlike previous bargainingsessions itwas, ascharacterized by Pernice, respondent's principalnegotiator, "a highly charged, emotional meeting where alot of tempers flew."The discussion during the early part of the meeting relat-ed to wages and the 2B matter. Concerning the former,respondent made an offer, some parts of which were ac-cepted by the Union. Respondent's wage offer, its highestto this date, considered as a whole, would have resulted ina salaryincreaseof about $52 a month.22Regarding the 2Bissue,theUnion substituted for itsoriginal proposal one purporting to define the term "LocalWorking Conditions" and providing that "such ... work-ing practices as agreed to shall be continued and appear inan appendix of this agreement." At the sametime, as Clan-cy, a principal negotiator for the Union, testified, he under-took to "submit at the next meeting a list of the practicesthat the [Union] wanted to include [in the appendix] "The parties' attention then turned to pensions. This wasthe last item taken up on April 11. It consumed most of themeeting'sbargainingtimeand much heat was generatedwhile the subject was on the table.At the outset both parties stood on their previous pen-sion proposals As the session wore on without any move-ment by either party the Union's negotiating committeecaucused. At their caucus the Union's bargainers decided,as Clancy testified, to "propose to the Company withoutany modification, without any minimum, the present pen-sion plan as is."Upon the resumption of bargaining, the Union's negoti-ators, in accordance with their decision at caucus, pro-posed that the present pension plan be continued withoutchange. During the ensuing lengthy discussion the Unionmade it clear, as Clancy recounted, that "the present pen-sion plan is a must." With equal adamancy Pernice,respondent's chief negotiator stated, as Clancy further tes-tified, that respondent's "pension position ... was thesame as[itwas on] April 2."When it became apparent that respondent was unwillingtomove in the pension area in the direction sought by thefar as relevant, that "Practices and/or customs, written or oral, which pro-vide benefits that are in excess of or in addition to the benefits establishedby this Agreement shall remain in effect for the term of this Agreement"22Guerra, the Union's vice president and one of its negotiators, testifiedthat this wage offer amounted to an increase of between $52 and $54 amonth Pernice stated that it constituted an increase of $51 90 a monthUnion; i.e., the continuation of the present pension plan,characterized by Clancy, as noted above, as a "must," Boy-er, the Union's other principal negotiator, announced toPernice, as the former testified, "when the Company hassomething further to offer, call us." On this note of finalitythe April 11 meeting closed.In view of the contention by respondent that its bargain-ing with the Union ended in an impasse, it is pertinent tonote the "understanding" of the negotiators on both sidesof the table "as to the state of negotiations" at the conclu-sion of the April 11 meeting.23 In this regard Pernice,respondent's chief negotiator,made the following state-ments at various times during his lengthy testimony notonly as a witness for respondent, but also as a witness forthe General Counsel.1."I was very definitely and positively of the opinionthat we reached a stalemate . . . because of the positiontheUnion had taken in three consecutive meetings, thesecond, the eighth, and the eleventh [of April]; and like Isaid, the eleventh was a highly and emotionally chargedmeeting. [I]t was very obvious that we were not making anyprogress whatsoever. [The Union was] adamantly stickingto [its] position [on] the pension plan and the 2-B areas.The Company was also."2."[I felt] an impasse had been reached at that .. .meeting . . . for one thing by the unusual manner in whichitwas adjourned by Mr. Boyer [a principal negotiator forthe Union] standing up and saying `If you have anythingfurther to offer, call me.' That was a very unusual situation.We always sat down and made some arrangements to setup a further meeting."3."It was obvious that the partieswere not moving inthe pension or the 2B area. We were not moving from ourposition and the Union was not moving from [its] position.If that isn't a stalemate, then I don't know from my expen-ence what is a stalemate."4."We had been discussing back and forth across thetable in a highly emotional atmosphere the pension propos-al,what the Union wanted and what the Company waswilling to do, and what [it] was not willing to do; and eachparty kept insisting on their positions. The Union kept in-sisting on the present pension plan, and the Company said,`We are not going to give you the present pension plan.'After you repeat that a dozen times, tempers flare, andthey did. You can't sit there hour after hour. The Unionsaid `No' and the Company said `Yes' and vice versa.While this was going on [, Boyer,] the staff representativeof the Steelworkers Union stood up and said `If you havegot anything further to offer, call me.' If that is not a stale-mate, then in my experience I don't know what a stalemateis.We weren't budging, and the Union wasn't budging."5."[A]t the conclusion of that meeting [I] felt [absolute-ly] that an impasse had been reached."Conklin and Guerra, respectively the president and vicepresident of the Union and also members of its negotiatingcommittee, likewise testified concerning their "under-standing . . . as to the state of negotiations" at the end ofthe April 11 meeting. In this regard, Conklin stated:23TaftBroadcastingCo, WDAFAM-FM TV,163NLRB 475, 478(1967),affd 395 F 2d 622 (C AD C, 1968) TAYLOR-WINFIELD CORP.4611."[On] pensions . . . we were very far apart on whattheUnion was asking for, and what the Company wasoffering."2. "[W]e were very much in disagreement, particularlyon pensions . . . . I was wondering where do we go fromhere, because I felt we were . . . at odds with the pensionplan to the point where we didn't know where we weregoing to go. We weren't going to make any progress talkingto each other."3."I felt that . . . the union and the company were farapart and, in fact, we had reached an impasse."4. "[T]here appeared to be no hope [that the companywould offer the present plan, and the union was not pre-pared to accept the plan as it had been offered by thecompany.] As near as I could discern [the company wasfixed . . . on the proposed plan and the union was fixed onits position that it would not accept what the company hadoffered.]"5."I felt [regarding pensions the company's positionwas fixed and] I felt we [the Union] had gone as far as wecould."Concerning the matter here under discussion Guerragave the following testimony:1."[T]he pension area was the one area we felt we hadto come to an agreement on to get a contract, and that wasthe one area that we were just miles apart on."2."[B]oth sides were . . . holding fast as to what theywere after [on pensions]."3."At the conclusion of the ... meeting, the Companyhad made a statement that [it] had gone as far as [it] couldwith what was offered, and we [the Union] were standingfast."4. "I got no indication [that the Company . . . wouldmove at all on the formula of $10 per month] . . . . I thinkitwas made clear [that the Union would not accept theCompany's offer on the pension benefit]."Also bearing on the issue of whether the parties hadreached an impasse in their bargaining on pensions arestatements made at the hearing by Boyer and Clancy, theUnion's principal bargainers. Thus, Boyer testified that theUnion was not "on April 11 ... or at any time prior to thefiling of the charge, willing to agree to the pension benefitformula which had been suggested . . . and offered by theCompany." In like vein, Clancy said that "the Union was[not] on April 11, 1975, willing to accept the pension pro-posal that the Company had offered."As I have already several times mentioned, respondentargues that the parties had reached an impasse in bargain-ing on at least two issues. These respondent states, on brief,were "the pension benefit formula and . . . the past prac-tice clause or `2-B' clause.""Whether a bargaining impasse exists is a matter ' ofjudgment. The bargaining history, the good faith of theparties in negotiations, the length of the negotiations, theimportance of the issue or issues as to which there is dis-agreement, the contemporaneous understanding of the par-ties as to the state of the negotiations are all relevant fac-tors to be considered in deciding whether an impasse inbargaining existed."Taft Broadcasting Co., etc.,163 NLRB475, 478, affd. 395 F.2d 622 (C.A.D.C., 1968).Regarding the first "relevant factor" mentioned by theBoard in Taft-"bargaining history"-there is none be-tween respondent and the Union. To the extent disclosedby the record, neither the Union nor any other labor orga-nization ever in the past bargained with respondent on be-half of the employees here concerned; namely, respon-dent's office clerical and technical employees. For suchvalue as it might have insofar as respondent's bargaininghistory is concerned, I note that for many years a sisterlocal of the Union has represented respondent's productionand maintenance employees and, as Boyer, a representa-tive of USW, testified, that union has had "a good workingrelationship with [respondent].""[T]he good faith of the parties in negotiations" is thesecond "relevant factor" mentioned inTaft.As to this,there is no contention by the General Counsel, except re-specting pensions, that respondent bargained in bad faith.Even in this area, as earlier set forth, the General Counseldoes not claim that respondent bargained generally in badfaith.Respondent's bad-faith bargaining regarding pen-sions, the General Counsel asserted at trial in accordancewith his complaint, as amended, consisted only of offeringto the Union "a pension system that would pay out lessbenefits than the existing pension system." As will beshown below, however, this argument is not supported bythe evidence. I find, therefore, that respondent did bargainwith the Union in good faith.The next "relevant factor" to be considered is the"length of the negotiations." In this regard, the negotia-tions between the parties, although not resulting in agree-ment upon a contract, encompassed a period of more than5 months during which time the parties met and bargained18 times. It is apparent, in view of this, that the bargainingwas sufficiently lengthy to satisfy the "relevant factor" hereunder consideration.The fourth "relevant factor" stated inTaftis "the impor-tance of the issue or issues as to which there is dis-agreement." That the pension issue over which the partiesdisagreed is an important issue can not be gainsaid.The final "relevant factor," explicated inTaftto be usedas a guidepost in determining whether an impasse aroseduring the parties' bargaining on April 11, is "the contem-poraneous understanding of the parties as to the state ofthe negotiations." As I have pointed out above, it was the"understanding" of negotiators on both sides of the tablethat on April 11 respondent and the Union had, in fact,arrived at the point of irreconcilable disagreement on thepension issue.Accordingly, I conclude that the parties, on April 11,had reached an impasse in their bargaining on the issue ofpensions.24In reaching the foregoing conclusion I have also takeninto account the atypical manner in which the April 11bargaining session ended. At the close of each of the previ-ous 17 meetings the parties agreed upon the date for thefollowing meeting or upon a definite method for fixing thatdate. This was not done on April 11. Instead, after a long,24 This being the case, it is unnecessary to decide whether the parties werealso at an impasse on the 2Bissue,for "a deadlock as still a deadlockwhether produced by one or a number of significant and unresolved differ-ences in positions"Taft Broadcasting Co, supraat 478 462DECISIONSOF NATIONALLABOR RELATIONS BOARDemotional, highly charged discussion on pensions Boyer, aprincipal negotiator for the Union, brought the meeting toan end by standing up and proclaiming to respondent'sbargaining agents that they should inform the Union whenrespondent had "something further to offer." No othermeeting having ended on such a note of finality, it is, in myopinion, another and important "relevant factor" in de-termining that the parties had stalemated in their pensionnegotiations.V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(5) of theAct by Its Pension Plan OfferAs noted,25 the complaint, as amended, alleges that re-spondent violated Section 8(a)(5) of the Act by offering theUnion "a pension benefit plan having considerably lessvalue with respect to employee retirement income than thepension benefit plan then applicable to the employees inthe collective bargaining unit." The General Counsel con-tends that respondent was motivated by bad faith in mak-ing this offer.It will be demonstrated that the evidence does not showthat the pension plan offered by respondent, to which theallegationmakes reference, in fact had "less value withrespect to employee retirement income" than the presentplan. The absence of evidence to support the allegationobviates an inquiry into respondent's motive in offering theplan.It is undisputed that, as testified by Frederick Bass,whose expertise as a pension actuary was abundantly es-tablished, "70 percent of [the people ... presently enrolledin the pension plan] would have earned greater benefitsunder [respondent's] proposed plan than they would haveearned under the present plan."The employees falling within the remaining 30 percent,those having longer periods of service and earning highersalaries than the other 70 percent, would have received asmaller raw benefit 26 under respondent's proposed pensionplan (proposed plan). Nevertheless, the proposed planwould have provided them with benefits not available un-der the present plan.Among these additional benefits are the following:1.The proposed plan would have covered all employees,whereas the present plan covers only those employees mak-ing the required contributions. The inclusive coverage ofthe proposed plan would, therefore, provide a retirementincome to the long service, higher salaried employees whorefrained from enrolling in the present plan because of thenecessity of contributing a not inconsiderable portion oftheir salary.2.The present plan is contributory, whereas the pro-posed plan would have been noncontributory. As earlierfound, employees enrolled in the present plan are requiredto contribute 2 percent of the first $7,800 of their salaryand 4 percent of the excess 27 As Bass testified, this contri-bution, not required by the proposed plan, "can [be] look-[ed] at [as] additional money that the employees wouldhave to put away for their retirement, and therefore greatlyincreasing the value of the . . . retirement income."3.Under the proposed plan employee contributions al-ready made into the present plan would have been re-turned upon retirement with interest computed at the rateof 3 percent a year. "This," as Bass also testified, "furtherenhances the value of . . . retirement income for employ-ees, because it is additional money to provide them withbenefits."4.The present plan provides that employees retiring be-cause of disability must wait a year before receiving retire-ment benefits. The proposed plan would have cut the wait-ing period to 6 months.5.Under the present plan employees earn no additionalbenefits by continuing to work beyond age 65. The pro-posed plan would have changed this by permitting the ac-crual of retirement benefits by employees remaining atwork beyond age 65.6.The proposed plan would have allowed early retire-ment at age 55 after 15 years of service. Insofar as can beascertained from the record, the present plan does not con-tain a corresponding provision.It is not open to question that 70 percent of the employ-ees would have received a larger retirement income underthe proposed plan than provided for by the present plan.Regarding the remaining 30 percent, although their rawbenefit would have been smaller under the proposed planthan the raw benefit furnished by the present plan, the potwould have been sweetened, so to speak, by the inclusionof the foregoing benefits contemplated by the proposedplan which are not available under the present plan.Overall, therefore, I find that the proposed plan doesnot, as alleged in the complaint, have "less value with re-spect to employee retirement income than the [presentPlan]."Accordingly, I conclude that respondent did notviolate Section 8(a)(5) of the Act by offering the proposedplan to the Union.B. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(5) of theAct by Unilaterally Changing Terms and Conditions ofEmploymentOn April 14, 1975, the first business day following theimpasse in bargaining which, as found, occurred on April11, respondent unilaterally granted its employees a generalsalary increase of $50 a month and, in addition, reactivatedand implemented its merit review system. This was donepursuant to recommendations made by Nicholas Pernice,respondent's personnel manager, because, he testified, "ithad been several months since the employees received awage increase ;28 [that their] morale was going lower by theday [and that this] was reflected in [their] work perfor-mance."27 Pursuant to this formula the contribution of a senior engineer earning25 See fn 1, above$15,600 a year (G C Exhs 2, 3, and 4 and C P Exh 1) is $468 a year26 Bass definedthe term "raw benefit" as being "the number of dollars28 I have found, in this regard, that the employees had received theirthat a retiree would receiveeach month "previous salary increase in July 1974 TAYLOR-WINFIELD CORP.463The General Counsel contends that by instituting theforegoing changes in terms and conditions of employmentunilaterally respondent violated Section 8(a)(5) of the Act.Respondent argues, and I agree, that the unilateral changesitmade were privileged because of the impasse reached inits bargaining with the Union.It is well settled that after an impasse in bargaining be-tween an employer and a union the employer may unilater-ally change terms and conditions of employment.In doingso, however, he may not exceed what was offered to,29 orrejected 30 by the Union.I find that the unilateral action taken by respondent onApril 14 following the impasse in bargaining that occurred,as has been determined, on April 11 remained within theforegoing limits. Insofar as the generalsalaryincrease isconcerned,Ihave found that respondent'swage proposalmade at the April 11 bargainingsession, its highest to thatdate,consisted of a package which would have resulted ina salary increase of about $52 a month. Accordingly, bygranting an increase of $50 a month after the impasse re-spondent did not exceed what it offered during the bar-gaining.Concerning the reactivation of the merit increase system,ithas been found that respondent proposed that this bedone on three occasions while bargaining was in progressand that each time this proposal was rejected by theUnion.31 This being the case, I find that by reactivating themerit review system respondent stayed within the permissi-ble bounds of employer unilateral action following an im-passe in bargaining.Accordingly, I conclude that respondent did not violateSection 8(a)(5) of the Act by unilaterally changing its em-ployees' terms and conditions of employment.Having alsoconcluded that respondent did not violate Section 8(a)(5)by offering the proposed pension plan to the Union, andno other violation of the Act having been alleged in thecomplaint, my order will provide for the complaint's dis-missal.Upon the foregoing findings of fact,and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has not violated Section 8(a)(5) or (1) ofthe Act in any manner alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:29N L R B vBenne Katz,et a!, d/b/a WilliamsburgSteel Products Com-pany,369 US 736, 745 (1962),Eddie's ChopHouse,Inc,165 NLRB 861,863 (1967)30N L R B v Crompton-Highland Mills,Inc,337 U S 217, 224 (1949),Ht-WayBillboards, Inc,206 NLRB 22, 23 (1973), reversedon other grounds500 F 2d 181 (CA 5, 1974);Vickers, Incorporated,153NLRB 561, 562(1965)31Briefly recapitulating my findings in this regard, ment reviewproposalswere made by respondent,and rejectedby the Union,at the meetings heldon March12 and 25 and April IORDER32It is ordered that the complaint be, and the same herebyis,dismissed.72 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and Order herein shall,as provided in Sec 102.48 of the Rulesand Regulations,be adopted by the Board and become its findings, conclu-sions and Order and all objections thereto shall be deemed waived for allpurposes